Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathanael Lenard Reynolds appeals the district court’s orders accepting the recommendations of the magistrate judge, dismissing his 42 U.S.C. § 1983 (2012) complaints under 28 U.S.C. § 1915(e)(2)(B) (2012), and denying his motion for reconsideration.* We have reviewed the records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Reynolds v. South Carolina, Nos. 4:17-cv-00298-BHH; 2:17-cv-00681-BHH, 2017 WL 1381008, 2017 WL 2115576 (D.S.C. Apr. 18, 2017; May 16, 2017; June 7, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED


 Reynolds moved for reconsideration in only one of the two cases.